 Case 3:20-cv-01301-BJD-JBT Document 1 Filed 11/17/20 Page 1 of 12 PageID 1




                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION
                                           3:20-cv-01301
                      Civil Action No. _________________________________

JUSTIN L. KOCH, individually, and
behalf of all others similarly situated,

     Plaintiff,

v.

eFINANCIAL, LLC,

   Defendant.
_______________________________________/

                                 CLASS ACTION COMPLAINT

         NOW COMES JUSTIN L. KOCH, individually, and behalf of all others similarly situated,

through his undersigned counsel, complaining of eFINANCIAL, LLC, as follows:

                                   NATURE OF THE ACTION

         1.       Plaintiff brings this action seeking redress for Defendant’s violations of the

Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq.

         2.       “The primary purpose of the TCPA was to protect individuals from the harassment,

invasion of privacy, inconvenience, nuisance, and other harms associated with unsolicited,

automated calls.” Parchman v. SLM Corp., 896 F.3d 728, 738-39 (6th Cir. 2018) citing Telephone

Consumer Protection Act of 1991, Pub. L. No. 102-243, § 2, 105 Stat. 2394 (1991).

         3.       As the Supreme Court recently observed, “Americans passionately disagree about

many things. But they are largely united in their disdain for robocalls.” Barr v. Am. Ass’n of

Political Consultants, 140 S. Ct. 2335, 2343 (2020).
                                                1
 Case 3:20-cv-01301-BJD-JBT Document 1 Filed 11/17/20 Page 2 of 12 PageID 2




                                  JURISDICTION AND VENUE

        4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        5.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                              PARTIES

        5.      JUSTIN L. KOCH (“Plaintiff”) is a natural person, over 18-years-of-age, who at

all times relevant resided in this federal jurisdiction.

        6.      Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

        7.      eFINANCIAL, LLC (“eFinancial”) is a limited liability company organized and

existing under the laws of Washington.

        8.      eFinancial is an online life insurance provider that markets its life insurance

products to consumers nationwide.

        9.      eFinancial maintains its principal place of business at 13810 SE Eastgate Way,

Suite 300, Bellevue, Washington 98005.

        10.     eFinancial is a “person” as defined by 47 U.S.C. § 153(39).

                                   GENERAL ALLEGATIONS

        11.     Upon information and belief, eFinancial develops marketing campaigns using a

combination of sales channels, with an emphasis on outbound telemarketing.

        12.     Upon information and belief, eFinancial utilizes third party vendors to market its

insurance products.

        13.     Upon information and belief, eFinancial’s vendors are essential to the success of its

telemarketing campaigns.


                                                   2
 Case 3:20-cv-01301-BJD-JBT Document 1 Filed 11/17/20 Page 3 of 12 PageID 3




       14.      Upon information and belief, eFinancial's ability to increase revenue depends

significantly on their access to high-quality vendors.

       15.      eFinancial is subject to liability under the TCPA for actions of its third party

vendors who engage in outbound telemarketing efforts on its behalf.

       16.      eFinancial’s third party vendors identify themselves as representatives of

“eFinancial.”

       17.      Upon information and belief, eFinancial’s outbound telemarketing efforts include

the use of telephone dialing systems (“ATDS”) to solicit consumers nationwide.

       18.      The Federal Trade Commission (“FTC”) has held that a basic function of an ATDS

is the ability to dial thousands of numbers in a short time period.

       19.      The technology employed by eFinancial to place mass calls to consumers

nationwide has the capacity – (A) to store or produce telephone numbers to be called, using a

random or sequential number generator; and (B) to dial such numbers.

       20.      An ATDS allows its telemarketing agents to only communicate with consumers

who answer eFinancial’s phone calls.

       21.      Consequently, eFinancial shifts the burden of wasted time to consumers with

unsolicited calls and messages.

                                  FACTUAL ALLEGATIONS

       22.      At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

the number ending in 9760.

       23.      At all times relevant, Plaintiff’s number ending in 9760 was assigned to a cellular

telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).
                                                3
 Case 3:20-cv-01301-BJD-JBT Document 1 Filed 11/17/20 Page 4 of 12 PageID 4




       24.        At all times relevant, Plaintiff was financially responsible for his cellular telephone

equipment and services.

       25.        In October 2020, Plaintiff requested insurance quotes from an online insurance

broker (not eFinancial).

       26.        Immediately thereafter, Plaintiff started to receive phone calls from eFinancial.

       27.        Upon answering eFinancial’s phone calls, Plaintiff was met with a lengthy period

of dead and was required to say “Hello” numerous times prior to being connected to eFinancial’s

representative.

       28.        Uninterested in eFinancial’s sales pitch, Plaintiff demanded that eFinancial cease

its telemarketing calls.

       29.        On November 3, 2020, Plaintiff received another telemarketing call from

eFinancial.

       30.        Plaintiff answered the call and again requested that the calls cease, this time

requesting that eFinancial place him on the “Do Not Call” list.

       31.        Despite Plaintiff’s multiple requests that the calls cease, eFinancial continued to

bombard Plaintiff with telemarketing calls.

       32.        In early November 2020, Plaintiff visited eFinancial’s website and sent eFinancial

a written request to cease its calls through the website’s “Contact Us” feature.

       33.        Plaintiff’s written request fell on blind eyes and eFinancial continued placing

telemarketing calls to Plaintiff’s cellular phone, including calls from the phone numbers (866) 388-

3996 and (910) 920-9798.


                                                    4
 Case 3:20-cv-01301-BJD-JBT Document 1 Filed 11/17/20 Page 5 of 12 PageID 5




        34.    In the calls that Plaintiff did not answer, eFinancial left prerecorded messages on

Plaintiff’s cellular phone stating that “Chris Marshall” is responding to Plaintiff’s request for life

insurance coverage.

        35.    In total, eFinancial has placed no less than forty (40) phone calls to Plaintiff’s

cellular phone number, from October 2020 through the present, utilizing a prerecorded voice and

an ATDS without Plaintiff’s consent.

        36.    Plaintiff never provided his cellular phone number to eFinancial or otherwise

provided eFinancial with consent to place calls to his cellular phone.

                                            DAMAGES

        37.    eFinancial’s pestering telemarketing calls have caused Plaintiff actual harm,

including but not limited to, aggravation that accompanies persistent unwanted phone calls,

anxiety, emotional distress, increased risk of personal injury resulting from the distraction caused

by the telemarketing calls, wear and tear to Plaintiff’s cellular phone, temporary loss of use of

Plaintiff’s cellular phone, invasion of privacy, loss of battery charge, loss of concentration, mental

anguish, nuisance, the per-kilowatt electricity costs required to recharge Plaintiff’s cellular

telephone as a result of increased usage of Plaintiff’s telephone services, and wasting Plaintiff’s

time.

        38.    Moreover, each time eFinancial placed a telephone call to Plaintiff, eFinancial

occupied Plaintiff’s cellular phone such that Plaintiff was unable to receive other phone calls or

otherwise utilize his cellular phone while his phone was ringing.

        39.    Distressed by eFinancial’s abusive telemarketing practices, Plaintiff was forced to

retain counsel to compel eFinancial to cease its telemarketing calls.
                                                  5
 Case 3:20-cv-01301-BJD-JBT Document 1 Filed 11/17/20 Page 6 of 12 PageID 6




                                    CLASS ALLEGATIONS

       40.     Paragraphs 10 through 39 of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.

       41.     Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(2) and 23(b)(3)

individually, and on behalf of all others similarly situated (“Putative Classes”) defined as follows:

                                           ATDS Class

       All persons in the United States (1) to whom eFinancial placed, or caused to be
       placed, a phone call; (2) directed to a number assigned to a cellular telephone
       service; (3) using an automatic telephone dialing system; (4) without the prior
       express written consent of the called party; (5) within four years preceding the date
       of this compliant through the date of class certification.

                               Prerecorded Message Class

       All persons in the United States (1) to whom eFinancial placed, or caused to be
       placed, a phone call; (2) directed to a number assigned to a cellular telephone
       service; (3) using an artificial or prerecorded voice; (4) without the prior express
       written consent of the called party; (5) within the four years preceding the date of
       this complaint through the date of class certification.


       42.     The following individuals are excluded from the Putative Classes: (1) any Judge or

Magistrate Judge presiding over this action and members of their families; (2) eFinancial,

eFinancial’s subsidiaries, parents, successors, predecessors, and any entity in which eFinancial or

its parents have a controlling interest and their current or former employees, officers and directors;

(3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

from the Putative Classes; (5) the legal representatives, successors or assigns of any such excluded

persons; and (6) persons whose claims against eFinancial have been fully and finally adjudicated

and/or released.

                                                  6
 Case 3:20-cv-01301-BJD-JBT Document 1 Filed 11/17/20 Page 7 of 12 PageID 7




A.     Numerosity

       43.     Upon information and belief, the members of the Putative Classes are so numerous

that joinder of them is impracticable.

       44.     The exact number of the members of the Putative Classes is unknown to Plaintiff

at this time, and can only be determined through targeted discovery.

       45.     The members of the Putative Classes are ascertainable because the Classes are

defined by reference to objective criteria.

       46.     The members of the Putative Classes are identifiable in that their names, addresses,

and telephone numbers can be identified in business records maintained by eFinancial.

B.     Commonality and Predominance

       47.     There are many questions of law and fact common to the claims of Plaintiff and the

claims of the members of the Putative Classes.

       48.     Those questions predominate over any questions that may affect individual

members of the Putative Classes.

C.     Typicality

       49.     Plaintiff’s claims are typical of members of the Putative Classes because Plaintiff

and members of the Putative Classes are entitled to damages as a result of eFinancial’s conduct.

D.     Superiority and Manageability

       50.     This case is also appropriate for class certification as class proceedings are superior

to all other available methods for the efficient and fair adjudication of this controversy.

       51.     The damages suffered by the individual members of the Putative Classes will likely

be relatively small, especially given the burden and expense required for individual prosecution.
                                                 7
 Case 3:20-cv-01301-BJD-JBT Document 1 Filed 11/17/20 Page 8 of 12 PageID 8




        52.     By contrast, a class action provides the benefits of single adjudication, economies

of scale, and comprehensive supervision by a single court.

        53.     Economies of effort, expense, and time will be fostered and uniformity of decisions

ensured.

E.      Adequate Representation

        54.     Plaintiff will adequately and fairly represent and protect the interests of the Putative

Classes.

        55.     Plaintiff has no interests antagonistic to those of the members of the Putative

Classes and eFinancial has no defenses unique to Plaintiff.

        56.     Plaintiff has retained competent and experienced counsel in consumer class action

litigation.

                                      CLAIMS FOR RELIEF

                                           COUNT I:
                 Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)
                   (On behalf of Plaintiff and the Members of TCPA Class)

        57.     Paragraphs 10 through 56 of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.

        58.     Among other things, the TCPA prohibits certain calls to wireless and residential

numbers unless the caller has the prior express consent of the called party.              47 U.S.C. §

227(b)(1)(A).

        59.     Under the TCPA consent rules, some types of calls require prior express written

consent, while other types of calls do not require that the consent be in writing.


                                                   8
    Case 3:20-cv-01301-BJD-JBT Document 1 Filed 11/17/20 Page 9 of 12 PageID 9




           60.      “Prior express written consent” is required for (a) all telemarketing/promotional

calls/texts made using an ATDS placed to wireless numbers, and (b) all artificial or prerecorded

telemarketing/promotional voice calls to wireless and residential numbers. 1

           61.      The TCPA consent rules define “prior express written consent” as “an agreement,

in writing, bearing the signature of the person called that clearly authorizes the seller to deliver or

cause to be delivered to the person called advertisements or telemarketing messages using an

ATDS or an artificial or prerecorded voice, and the telephone number to which the signatory

authorizes such advertisements or telemarketing messages to be delivered.”

           62.      eFinancial placed or caused to be placed no less than forty (40) non-emergency

solicitation/telemarketing calls, from October 2020 through the present, to Plaintiff’s cellular

telephone number ending in 9760 utilizing an ATDS, without Plaintiff’s prior express written

consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

           63.      In the alternative, in the event eFinancial had Plaintiff’s express written consent,

that consent was revoked orally and in writing.

           64.      Upon information and belief, based on the lengthy period of dead air that greeted

Plaintiff upon answering eFinancial’s calls, eFinancial employed an ATDS to place calls to

Plaintiff’s cellular telephone.

           65.      Upon information and belief, the ATDS employed by eFinancial transfers the call

to a live representative once a human voice is detected, hence the lengthy period of dead air prior

to being connect to a live representative.


1
    47 C.F.R. §§ 64.1200(a)(2) and (3).

                                                     9
Case 3:20-cv-01301-BJD-JBT Document 1 Filed 11/17/20 Page 10 of 12 PageID 10




       66.     Upon information and belief, the system employed by eFinancial to place the calls

to Plaintiff’s cellular phone produced Plaintiff’s telephone number using a random or sequential

number generator as Plaintiff never provided his cellular phone number to eFinancial.

       67.     Upon information and belief, the system employed by eFinancial to place phone

calls to Plaintiff’s cellular telephone has the capacity – (A) to store or produce telephone numbers

to be called, using a random or sequential number generator; and (B) to dial such numbers.

       68.     Moreover, eFinancial violated § 227 (b)(1)(A)(iii) of the TCPA by placing or

causing to be placed non-emergency calls, from October 2020 through the present, to Plaintiff’s

cellular telephone utilizing an artificial or prerecorded voice without Plaintiff’s prior express

written consent.

       69.     As pled above, eFinancial used an artificial or prerecorded voice that automatically

played upon the call reaching Plaintiff’s voicemail.

       70.     Upon information and belief, it is a systemic practice of eFinancial to call

consumers without their prior express written consent; a practice designed to maximize profits at

the expense of consumers.

       71.     Upon information and belief, eFinancial does not maintain adequate procedures

that effectively document consumers’ requests that the calls cease, thus resulting in consumers

receiving solicitation calls after they have requested that the solicitation calls cease.

       72.     As a result of eFinancial’s violations of the TCPA, Plaintiff and the members of the

Putative Classes are entitled to receive $500.00 in damages for each such violation.




                                                  10
Case 3:20-cv-01301-BJD-JBT Document 1 Filed 11/17/20 Page 11 of 12 PageID 11




       73.     As a result of eFinancial’s knowing and willful violations of the TCPA, Plaintiff

and the members of the Putative Classes are entitled to receive up to $1,500.00 in treble damages

for each such violation.

       WHEREFORE, Plaintiff, on behalf of himself and the members of the Putative Classes,

requests the following relief:

       A.      an order granting certification of the proposed classes, including the designation of

               Plaintiff as the named representative, and the appointment of the undersigned as

               Class Counsel;

       B.      an order finding that Defendant violated the TCPA;

       C.      an order enjoining Defendant from placing or causing to place further violating

               calls to consumers;

       D.      an award of $500.00 in damages to Plaintiff and the members of the Putative

               Classes for each such violation;

       E.      an award of treble damages up to $1,500.00 to Plaintiff and the members of the

               Putative Classes for each such violation; and

       F.      an award of such other relief as this Court deems just and proper

                                 DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.




                                                  11
Case 3:20-cv-01301-BJD-JBT Document 1 Filed 11/17/20 Page 12 of 12 PageID 12




Dated: November 17, 2020              Respectfully submitted,

                                      JUSTIN L. KOCH

                                      By: /s/ Alexander J. Taylor

                                      Alexander J. Taylor, Esq.
                                      Florida Bar No. 1013947
                                      SULAIMAN LAW GROUP, LTD.
                                      2500 South Highland Avenue
                                      Suite 200
                                      Lombard, Illinois 60148
                                      (630) 575-8181
                                      ataylor@sulaimanlaw.com




                                     12
